                                        LISA SCOLARI
                                         Attorney at Law
                                 20 VESEY STREET, SUITE 400
                                 NEW YORK, NEW YORK 10007
                                                                     MEMO ENDORSED
                                    Lscolarilaw@earthlink.net

TEL. (212) 227-8899                                                        FAX (212) 964-2926
                                      November 14, 2019

Hon. Katherine Polk Failla
United States District Court
40 Foley Square
New York, N.Y. 10007
via ECF

                               Re: United States v. Kevin Grullon,
                                     19 Cr. 690 (KPF)
Your Honor:

        I write to request a temporary modification of Mr. Grullon’s home incarceration so that
he may attend a ceremony for the spreading of his friend’s ashes and to allow him to pick up his
driver’s license from the Department of Motor Vehicles (DMV). If the Court permits, Mr.
Grullon will attend the ash spreading ceremony, which will take a few hours, on December 1,
2019. If the Court permits, he will go to the DMV at a date and time agreed upon with his
pretrial officer.
        Mr. Grullon was released on a one hundred thousand dollar ($100,00.00) bond, co-signed
by two financially responsible people, he is subject to home incarceration with location
monitoring, has surrendered his passport and is on pretrial supervision in New Jersey where he
lives.
        The government by, Aline Flodr, Esq., consents to these requests and, as is customary,
Mr. Grullon’s pretrial officer, Carrie Borona, takes no position on the application.
        If the Court grants these requests, Mr. Grullon will provide his pretrial officer with the
details of the December 1, 2019 ceremony and consult with her regarding the time he is
permitted to leave and return home that day. He will do the same with his visit to the DMV.

                                      Respectfully,


                                      Lisa Scolari


  Application GRANTED.

  Dated:         November 14, 2019                    SO ORDERED.
                 New York, New York



                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
